ACCEPTED
                                                                            06-15-00108-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                     11/19/2015 11:14:42 AM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-15-00108-CR                  FILED IN
                                                     6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                            IN THE                  11/19/2015 11:14:42 AM
                                                         DEBBIE AUTREY
                     COURT OF APPEALS                        Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

          ALEXANDER NATHANIEL BRENES, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
       LAMAR COUNTY, TEXAS; TRIAL COURT NO. 23814;
           HONORABLE WILLIAM H. HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

                    Gary D. Young
                    Lamar County and District Attorney
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                       CAUSE NO. 06-15-00108-CR

                                  IN THE

                          COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

            ALEXANDER NATHANIEL BRENES, Appellant

                                     V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
       LAMAR COUNTY, TEXAS; TRIAL COURT NO. 23814;
           HONORABLE WILLIAM H. HARRIS, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure

for an extension of time in which to file the Appellee’s (State’s) Brief upon


                                      2
good cause shown below.

                                      I.

       On or about October 20, 2015, the appellant, Alexander Nathaniel

Brenes (Brenes) filed his brief in the above-styled and numbered cause.

The appellee’s (State’s) brief is due on or before November 19, 2015.

       This motion to extend time seeks an additional thirty (30) days for the

State to file its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause number was 23814.

                                     III.

       On or about June 25, 2015, the appellant (Brenes) filed his notice of

appeal in this Court. By electronic filing or about August 25th, the District

Clerk of Lamar County filed the Clerk’s Record. The official court reporter

filed the Reporter’s Record on or about August 31, 2015. On or about

September 14, 2015, the District Clerk filed a supplemental Clerk’s Record.

       The appellant (Brenes) filed a motion to extend time to file his brief,

which this Court granted on or about September 15, 2015. The appellant

then filed his brief on October 20, 2015.




                                      3
                                     IV.

      Since the filing of the appellant’s brief on October 20th, counsel for

the appellee (State) had criminal dockets, including hearings and a

plea-bargain docket on motions to revoke/adjudicate in the 6th Judicial

District Court of Lamar County and arraignments/pre-trial dockets on

October 20, 2015. Further, a jury panel came in on October 21, 2015 for

trial docket. Also, on October 21, 2015, counsel for the appellee (State) had

a Motion to Reduce Bond hearing in cause number 26267 styled The State of

Texas v. Carlos Bowden in the 6th District Court of Lamar County. During

the week beginning on October 21st through October 28th, counsel for the

State was preparing the findings of fact and conclusions of law in cause

number 20463-HC-4 styled Ex parte Orian Lee Scott in the 6th Judicial

District Court of Lamar County.

      On November 10, 2015, counsel for the State had a motion to revoke

hearing scheduled for The State of Texas v. Segovia, The State of Texas v.

Gibson and The State of Texas v. Maroney. On November 10th, counsel for

the State was also preparing criminal cases for grand jury proceedings on

November 12th. The Lamar County Commissioners recognized November

11, 2015 as a county holiday for Veterans’ Day and counsel for the State was

on vacation from November 11th through November 13, 2015.                On


                                      4
November 16th, counsel for the State had a criminal docket for arraignments

and plea bargains. Finally, counsel for the State had a criminal docket for

pre-trial motions and revocations on November 17th.

      In addition to the criminal dockets and hearings above, counsel for the

appellee (State) was preparing and completing the proposed findings of fact

and conclusions of law in cause number 20462-HC-4, et. al. styled Ex parte

Orian Lee Scott Further, counsel for the appellee (State) was preparing and

completing the appellee’s (State’s) brief in cause number 06-15-00024-CR

styled Rodney Boyett v. The State of Texas in the Sixth Judicial District Court

of Appeals at Texarkana (now set for submission on December 3, 2015).

Finally, counsel for the appellee (State) was preparing the appellee’s

(State’s) brief in cause numbers 06-15-00074-CR and 06-15-00075-CR

styled Glenn Edwin Rundles v. The State of Texas in the Sixth Judicial

District Court of Appeals at Texarkana, which is currently due on or before

November 25, 2015.

      Due to these circumstances, counsel for the appellant (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Friday, December 18, 2015, the State


                                       5
will have sufficient time for completion with the time as extended.

                                       V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. As the appellee, the State requests that an extension of

time until Friday, December 18, 2015 be granted for the filing of Appellee’s

Brief, or until such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Friday, December 18, 2015, or until such time as this

Court deems appropriate; and for such other and further relief, both at law

and in equity, to which it may be justly and legally entitled.

                                 Respectfully submitted,

                                 Gary D. Young
                                 Lamar County & District Attorney
                                 Lamar County Courthouse
                                 119 North Main
                                 Paris, Texas 75460
                                 (903) 737-2470
                                 (903) 737-2455 (fax)

                                 By:________________________________
                                      Gary D. Young, County Attorney
                                      SBN# 00785298


                                       6
                              ATTORNEYS FOR STATE OF TEXAS

                           VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

     I am the attorney representing the Appellee in the above-styled
     and numbered appellate cause. I have read the foregoing
     Motion to Extend Time to File Appellee’s Brief and the facts
     and allegations contained are known to me and they are true
     and correct to the best of my knowledge.


                                    _____________________________
                                    Gary D. Young

     SUBSCRIBED AND SWORN TO BEFORE ME on the 19th day of
November, 2015, to certify which witness my hand and official seal.



                                    Notary Public, State of Texas




                                    7
                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 19th day of November, 2015 upon the following:

            Michael Mowla
            Michael Mowla, PLLC
            P.O. Box 868
            Cedar Hill, TX 75106-0868
            michael@mowlalaw.com


                                     ______________________________
                                     GARY D. YOUNG
                                     gyoung@co.lamar.tx.us




                                     8